Citation Nr: 0811537	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954 and from May 1954 to July 1973, including honorable 
service in Korea and the Republic of Vietnam.  The veteran 
died in February 2000 and the appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record indicates that the veteran's death 
was due to suicide, and there is no evidence of record 
linking the suicide to service or a disability caused by 
service. 



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In a letter dated in March 2005, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claim for DIC, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the appellant to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now typically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided.  The Board specifically finds, however, that 
the appellant is not prejudiced as she was given specific 
notice with respect to the elements of a DIC claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit. 

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected. 

In regards to the Court's recent decision in Hupp, the Board 
notes that the veteran was service connected for one 
disability at the time of his death and this disability was 
not noted in the death certificate as being a cause or 
contributing cause to his death.  The appellant was advised 
as to the evidence necessary to substantiate her claim-
whether by a previously service-connected condition or by a 
condition not yet service connected.  The appellant has 
specifically alleged that the veteran's experiences in 
service and subsequent medical issues caused him to become 
depressed, and later, commit suicide.  After review of the 
2005 VCAA letter, the Board finds that it was tailored to the 
appellant's claim and substantially satisfies the notice 
requirements set forth in Hupp.  Thus, any error is 
considered harmless at this time and the appellant has been 
afforded to opportunity to actively participate in the 
adjudication of her claim.  She is not prejudiced by any such 
error.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial March 2005 VCAA notice was given prior 
to the appealed AOJ decision, dated in May 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  

The Board notes that there is no medical opinion of record 
indicating that the veteran committed suicide due to his 
service-connected disability, nor is there a medical opinion 
linking the veteran's death to in-service occurrences.  
Further, there is no evidence of record that the veteran 
sought in-service or post-service treatment for depression or 
symptoms related to depression.  In this case, the record 
indicates that the veteran's death was found to be a suicide 
due to a gunshot wound to the head.  Thus, there is no duty 
for VA to provide a medical opinion.  See 38 U.S.C.A. 
§ 5103A(a); see also, Delarosa v. Peake, No. 2007-7108 (Fed. 
Cir. Jan. 31, 2008)

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The appellant contends that her husband committed suicide due 
to his in-service experiences.  She stated that the veteran's 
worked hard and was highly stressed due to his military 
career.  She noted that his tours in Korea and Vietnam 
affected him.  The appellant asserted that the veteran's in-
service stress caused him to have diverticulosis and high 
blood pressure.  He also had a skin condition and autoimmune 
disease caused by his service-related duties.  She opined 
that the veteran took his own life due to depression 
associated with his in-service duties and medical conditions.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, when a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  See Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension is deemed to be a chronic disease under 38 
C.F.R. § 3.309(a) and, as such, service connection may be 
granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date 
of separation from service.  38 C.F.R. § 3.307.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310, 38 C.F.R. § 3.312(a).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301; see also VAOPGPREC 2-97. 

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a).  Whether a person, 
at the time of suicide, was so unsound mentally that he or 
she did not realize the consequences of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his or her mental condition at 
the time of suicide.  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.  38 C.F.R. § 3.302(b). 

The veteran's service medical records (SMRs) are devoid of 
any reference to treatment for a mental condition.  
Additionally, his separation examination makes no notation of 
a mental condition upon service discharge.  The veteran's 
post-service medical treatment records are also devoid of any 
reference to treatment for a mental condition.  

The veteran died in February 2000 and the death certificate 
reflected his cause of death as a gunshot wound to the head.  
The manner of death was found to be a suicide.  The death 
certificate lists no contributing causes to his death.  The 
Board notes that an autopsy was performed and VA requested 
these records from the appellant.  No autopsy report is of 
record.  At the time of his death, the veteran had a 20 
percent rating for service-connected 
vagotomy/pyloroplasty/dumping syndrome and residuals of 
peptic ulcer disease with diverticulosis (hereinafter, 
diverticulosis).  The medical evidence of record reflects the 
veteran's continual treatment for diverticulosis since 
service discharge.  

The veteran's post-service medical records reflect treatment 
for high blood pressure in service; however, no competent 
medical evidence of record linking the veteran's 
hypertension, even if it started in service, to his suicide.  

The veteran's SMRs do not reflect treatment for a skin 
condition.  The veteran was treated post-service for 
seborrhea of the scalp.  There is no competent medical 
evidence linking the veteran's skin condition to his suicide.  

There is no evidence of record suggesting that the veteran 
had an autoimmune disease.  

Based on the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The veteran was not treated for a mental condition in 
service, nor was he treated for a mental condition following 
service discharge.  There is no competent medical evidence of 
record linking the veteran's diverticulosis to his suicide, 
nor is there any evidence of the veteran experiencing 
depression in service or subsequent to service.  Even if 
hypertension, a skin condition or the alleged autoimmune 
disease were found to be related to service, the 
preponderance of evidence would still be against the 
appellant's claim as there is no competent medical evidence 
indicating that the veteran's medical conditions caused 
depression, which she contends caused his suicide.  
Furthermore, the exclusive cause listed as the veteran's 
cause of death was a gunshot wound to the head.

The Board appreciates the appellant's assertions that the 
veteran's medical conditions, including his service-connected 
diverticulosis, and experiences in service caused her husband 
to commit suicide, but her assertions are not considered 
competent evidence that the veteran died of suicide related 
to service or a service-connected disability.  The appellant 
is competent, as a lay person, to report that as to which she 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  She is not, however, competent to offer medical 
opinions as to cause or etiology of the claimed disability, 
as there is no evidence of record that the appellant has 
specialized medical knowledge.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Without evidence that the veteran committed suicide due to 
his service-connected diverticulosis, experiences in service 
or his alleged depression caused by service, there can be no 
finding that the veteran's suicide was related to service or 
a service-connected disability.  Therefore, the Board finds 
that service connection for the cause of the veteran's death 
is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


